--------------------------------------------------------------------------------

EXHIBIT 10(u)

 

 

 

CLECO CORPORATION

 

DEFERRED COMPENSATION TRUST

 

 

--------------------------------------------------------------------------------

CLECO CORPORATION
DEFERRED COMPENSATION TRUST

TABLE OF CONTENTS

ARTICLE I - DEFINITIONS

1


ARTICLE II - STATUS OF TRUST

2

            Title

2

            Status of Trust

2

            Relationship to Plan

2


ARTICLE III - ESTABLISHMENT OF TRUST

2

            Initial Contribution

2

            Additional Contributions

2


ARTICLE IV - INVESTMENT POWERS OF TRUSTEE

3

            Investment as Single Fund

3

            Investment Powers

3

            Investment in Insurance

3

            Investment in Company Stock

4

            Related Party Investments

4

            Nominee

4

            Liability for Investment Decisions

4


ARTICLE V - DUTIES OF TRUSTEE

5

            Reports

5

            Tax Reporting

5

            Consultants, Advisors and Other Experts

5

            Expenses

5

            Gains from Other Business

5

            Instructions

5

            Plan Administration

6


ARTICLE VI - PAYMENTS AND DISTRIBUTIONS

6

            Payments to Participants and Beneficiaries

6

            Insufficiency of Trust Assets; Payments by the Company or an
Affiliate

6

            Distributions to the Company or an Affiliate

6

            Taxes

6


ARTICLE VII - INSOLVENCY OF COMPANY

7

            Determination of Insolvency

7

            Cessation of Payments

7

            Resumption of Payments

8

            Separate Application to Company and Affiliates

8

--------------------------------------------------------------------------------


ARTICLE VIII - CHANGE IN CONTROL

8

            Determination of Change in Control

8

            Additional Required Contribution

8

            Determination of Required Funding Amount

8

            Claims for Benefits

9


ARTICLE IX - STATUS OF TRUST ASSETS

9

            General Assets of the Company and its Affiliates

9

            Prohibition Against Assignment

9


ARTICLE X - RESIGNATION OR REMOVAL

9

            Resignation or Removal

9

            Successor Trustee

10

            Transfer of Assets

10


ARTICLE XI - AMENDMENT AND TERMINATION

10

            Amendment; Trust Irrevocable

10

            Termination

10


ARTICLE XII - MISCELLANEOUS

10

            Severability

10

            Governing Law

10

            Hold Harmless

10

            Notices

11

            Fees and Expenses

11

            Dispute Resolution

11

            Delegation

12

 

 

ii

--------------------------------------------------------------------------------

CLECO CORPORATION
DEFERRED COMPENSATION TRUST

                        THIS TRUST AGREEMENT (this "Trust Agreement") is made
and entered into by Cleco Corporation, a corporation organized and existing
under the laws of the State of Louisiana (the "Company") on its behalf and on
behalf of its Affiliates (as defined below), and Bank One Trust Company, N.A. of
Columbus, Ohio, a national banking association organized under the laws of the
United States, with its principal place of business at Columbus, Ohio (the
"Trustee");

                        WHEREAS, the Company maintains the Cleco Corporation
Deferred Compensation Plan (the "Plan"), which plan is intended to benefit key
executives, officers and directors of the Company and its Affiliates and is a
type of unfunded, nonqualified deferred compensation arrangement for purposes of
the Employee Retirement Income Security Act of 1974, as amended ("ERISA");

                        WHEREAS, the Company and its Affiliates have incurred or
will incur certain benefit obligations under the Plan;

                        WHEREAS, the Company and its Affiliates now desire to
establish a trust in order to accumulate the funds necessary to satisfy such
benefit obligations;

                        NOW, THEREFORE, the Company (acting on its behalf and on
behalf of its Affiliates) and the Trustee agree to create and administer a
trust, subject to the terms and conditions set forth below.

ARTICLE I
DEFINITIONS

                        1.1       Affiliate means any corporation or other form
of entity which is a member of a controlled group of corporations or other
entities with the Company, determined from time to time, within the meaning of
Code Section 1563, without regard to the form of entity.

                        1.2       Board or Board of Directors means the Board of
Directors of the Company.

                        1.3       Change in Control means and shall be deemed to
have occurred in accordance with the definition of such term in the Cleco
Corporation Deferred Compensation Plan, as the same may be amended from time to
time.

                        1.4       Code means the Internal Revenue Code of 1986,
as amended.

                        1.5       Committee means the committee appointed under
the Plan.

                        1.6       Plan means the Cleco Corporation Deferred
Compensation Plan, first effective as of August 1, 2000, as the same may be
amended from time to time.

--------------------------------------------------------------------------------

 

                        1.7       Trust means the fund established and
administered hereunder.

                        1.8       Other definitions.  Unless otherwise specified
in this Trust Agreement, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

ARTICLE II
STATUS OF TRUST

                        2.1       Title.  This Trust shall be known as the Cleco
Corporation Deferred Compensation Trust; this Trust shall be effective as of
February 1, 2001.

                        2.2       Status of Trust.  The Trust is intended to be
a grantor trust (a) with respect to which the Company is deemed to be the
grantor as defined in Subpart E, Part I, Subchapter J, Chapter 1, Subtitle A of
the Code as to the portion of the Trust deemed owned and/or contributed by the
Company, and (b) with respect to which an Affiliate is deemed to be the grantor
as to any portion of the Trust deemed owned and/or contributed by such
Affiliate.  The Committee (or its designee) shall maintain records sufficient to
establish the allocation of the Trust contemplated under this Paragraph 2.2. 

                        This Trust, together with the Plan, is intended to
constitute an unfunded deferred compensation arrangement for the benefit of a
select group of management or highly compensated employees within the meaning of
Title I of ERISA.

                        2.3       Relationship to Plan.  Although the purpose of
this Trust is to permit the Company and its Affiliates to accumulate amounts
required to satisfy its obligation under the Plan, no Participant or other
person claiming an interest in the Plan shall have a claim or other ownership
interest, whether direct or indirect, in any asset comprising the Trust, except
as an unsecured general creditor of the Company or an Affiliate.  The
establishment of this Trust shall not be deemed to create a fiduciary
relationship between either the Company, including its Affiliates, or the
Trustee and any Participant or other person.

ARTICLE III
ESTABLISHMENT OF TRUST

                        3.1       Initial Contribution.  Upon the execution of
this Trust Agreement, the Company and/or its Affiliates shall deliver to the
Trustee an initial principal contribution in the form of cash.  Upon execution
of this Trust Agreement, the Trustee shall be deemed to have accepted the Trust
and agreed to hold the assets comprising the Trust subject to the terms and
conditions of this Trust Agreement.

                        3.2       Additional Contributions. The Company and its
Affiliates, in their sole discretion, may contribute additional amounts to the
Trust, from time to time.  Neither the Trustee nor any Participant or
beneficiary shall have the right to compel any such contribution.

2

--------------------------------------------------------------------------------

 

ARTICLE IV
INVESTMENT POWERS OF TRUSTEE

                        4.1       Investment as Single Fund.  Notwithstanding
any provision of this Trust Agreement to the contrary, contributions by the
Company (including its Affiliates), together with any accumulation, accrual,
earnings or income, shall constitute a single fund to be held by the Trustee and
invested in accordance with the terms of this Trust; provided, however, that the
Trustee shall establish one or more subtrusts or other segregated accounts or
otherwise earmark investments as directed by the Committee and specifically
invest and administer such subtrust, account or investments in accordance with
the instructions of the Committee.

                        4.2       Investment Powers.  The Trustee shall serve as
a directed trustee hereunder and shall possess the power and authority granted
under the Louisiana Trust Code, but shall act in accordance with the
instructions of the Committee (or its designee).  The Trustee shall invest and
reinvest the assets comprising the Trust in such financial instruments,
including stocks, bonds, mortgages and other evidence of indebtedness, insurance
or other property, whether real or personal, as the Committee (or its designee)
directs; in connection with the exercise of such powers, the Trustee shall have
the power and authority to:

                        a.         Vote any security held in the Trust in
accordance with the instructions of the Committee;

                       b.         Purchase any security, including any equity
security issued by the Company, from any individual or entity (including,
without limitation, the Company or any shareholder of the Company) either on an
established market or directly from such individual or entity, all in accordance
with the instructions of the Committee;

                        c.         Exercise any conversion privilege or
subscription right available in connection with any property held by the Trust;

                      d.         Transfer assets comprising the Trust to a
successor trustee in accordance with the written instructions of the Committee;
and

                        e.         Make, execute and deliver, as Trustee, any
note, bond, guarantee, conveyance, contract, waiver, release or other instrument
necessary or proper for the accomplishment of the investment powers set forth in
this Paragraph 4.2.

Notwithstanding the generality of the foregoing, if the Committee directs the
Trustee to create subtrusts, segregate accounts or otherwise earmark a portion
of the Trust in accordance with Paragraph 4.1 hereof for the benefit of the
Company or a specific Affiliate, the power and authority granted hereunder shall
be exercised separately in accordance with the instructions of the Committee
with respect to such trust, account or investment.

                        4.3       Investment in Insurance.  In addition to the
power and authority granted to the Trustee in Paragraph 4.2 hereof, the
Committee may direct the Trustee to assume and/or

3

--------------------------------------------------------------------------------

 

acquire one or more insurance policies on the life of any Participant or other
person designated by the Committee.  The Trustee shall have no responsibility to
review the policy or the creditworthiness of the issuer thereof at any time, or
from time to time, or to determine the amount of premium to be paid.  The
Trustee shall be the owner and beneficiary of any such policy, except that the
Trustee shall exercise the rights of ownership with respect to such policy
solely in accordance with the instructions of the Committee (or its designee);
such rights shall include, but not be limited to, the right to name a
beneficiary other than the Trustee, to assign or liquidate the policy, to
convert the policy, or to borrow against the policy for any purpose.  Premiums
payable with respect to any policy acquired hereunder shall be paid by the
Company (or its Affiliates) or by the Trustee in accordance with the
instructions of the Committee.

                        4.4       Investment in Company Stock.  In addition to
the power and authority granted to the Trustee in accordance with Paragraph 4.2
hereof, the Committee may direct the Trustee to establish a company stock fund
hereunder.  In such event, the Trustee shall acquire, retain and dispose of
company stock in accordance with the directions of and procedures established by
the Committee.  

                        4.5       Related Party Investments.  Notwithstanding
any provision of this Trust Agreement to the contrary and subject to the
provisions of Paragraph 4.2 hereof, the Trustee shall be entitled to hold all or
any portion of the assets comprising the Trust in any certificate of deposit or
other form of interest-bearing account offered by the Trustee or any of its
banking affiliates, provided that the rate of interest available under any such
account is at least as favorable as the rate of interest available with respect
to similar accounts offered to the public, or any mutual fund (whether open-end
or closed-end) sponsored by or affiliated with the Trustee.  In addition, the
Trustee may invest all or any portion of the assets comprising the Trust in
common or preferred stock or any form of debt issued the Company or any of its
Affiliates.  

                        4.6       Nominee.  The Trustee may register any
security or other property held by it in its own name or in the name of its
nominee, including the nominee of any system for the central handling of stock,
with or without the addition of words indicating that such stock is held in a
fiduciary capacity.  The Trustee may hold any security in bearer form.  The
books and records of the Trustee shall, at all times, show that all such
investments are part of the Trust.  Notwithstanding the foregoing, the Trustee
shall, at all times, remain responsible for the safe custody and disposition of
the assets comprising the Trust.

                        4.7       Liability for Investment Decisions.  The
parties hereto acknowledge that the power and authority granted to the Trustee
hereunder shall be exercised pursuant to the directions of the Committee (or its
designee), and that the Trustee shall have no right or obligation to review any
such direction, to determine whether any such direction is consistent with the
terms of this Trust Agreement, applicable law or the Plan.  The Trustee shall be
fully protected for acting or failing to act in accordance with such directions.

4

--------------------------------------------------------------------------------

 

ARTICLE V
DUTIES OF TRUSTEE

                        5.1       Reports.  The Trustee shall keep accurate and
detailed records of all investments, receipts, disbursements and all other
transactions required to be made, including such specific records as shall be
agreed upon in writing between the Company and the Trustee.  Within 90 days
following the close of each calendar year and within 90 days after the removal
or resignation of the Trustee, the Trustee shall deliver to the Company a
written account of its administration of the Trust for such year or shorter
period.  Any such accounting shall include all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold, and showing all cash,
securities and other property held in the Trust.

                        5.2       Tax Reporting.  The Trustee shall file such
returns and pay such taxes as may be required under applicable law or the
Company shall cause any such returns to be prepared and filed in a manner
satisfactory to the Trustee.

                        5.3       Consultants, Advisors and Other Experts.  The
Trustee may consult with legal counsel (who may also be counsel for the Company
generally) with respect to any of its duties or obligations hereunder.  The
Trustee may hire agents, accountants, actuaries, investment advisors, financial
consultants or other professionals to assist it in performing any of its duties
or obligations hereunder.

                        5.4       Expenses.  The Company shall pay directly the
fees and expenses incurred by the Trustee in connection with the administration
of this Trust.  If the Company does not pay such expenses within 30 days of
receipt of an invoice, the Trustee may charge such expenses against the Trust
and is hereby granted a lien on the assets of the Trust for such payment. 

                        5.5       Gains from Other Business.  Notwithstanding
any powers granted to the Trustee pursuant to this Trust Agreement or applicable
law, the Trustee shall not be deemed to possess any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Code Section 7701 and Treas. Reg. §301.7701-2.

                        5.6       Instructions.  All communications from the
Company, the Committee (or any designee thereof) shall be in writing, signed by
an officer of the Company or by an individual authorized to act on behalf of the
Company, the Committee or its designee, as the case may be.  Instructions may
also be delivered by facsimile or such additional electro-mechanical means,
including, without limitation, e-mail instructions, as may be agreed upon by the
parties hereto.  Instructions may be given as standing instructions.

                        The Trustee shall be fully protected in relying on any
such communication, and the Trustee shall not be required to verify the accuracy
or validity of such communication,  unless it has reasonable ground to doubt the
authenticity of any signature.  If the Trustee does not receive instructions
from the Company or the Committee after a request, the Trustee shall act or
refrain from acting as it may determine to be appropriate or necessary.

5

--------------------------------------------------------------------------------

 

                        5.7       Plan Administration.  Notwithstanding any
provision of this Trust Agreement or the Plan to the contrary, the Trustee shall
have no duty or obligation to administer the Plan, including, without
limitation, the duty to ensure that any direction given by the Committee (or a
designee) hereunder is in accordance with the terms of the Plan.

ARTICLE VI
PAYMENTS AND DISTRIBUTIONS

                        6.1       Payments to Participants and Beneficiaries. 
The determination of whether a Participant or beneficiary is entitled to
benefits under the Plan shall be made in accordance with the terms of the Plan. 
Except as provided in Article VII hereof, payments from the Trust by the Trustee
shall be made to Participants and beneficiaries in such manner, at such times,
and in such amounts as the Committee shall direct.

                        Notwithstanding any provision of this Trust Agreement or
the Plan to the contrary, the Committee may determine that all or any portion of
each payment is attributable to the Company and/or an Affiliate and direct the
Trustee to satisfy such payment obligation by the liquidation and disbursement
of any investment, trust or account maintained exclusively for the Company
and/or such Affiliate hereunder.

                        6.2       Insufficiency of Trust Assets; Payments by the
Company or an Affiliate.  In the event the assets of the Trust are not
sufficient to satisfy the Company's benefit obligations (or the separate benefit
obligations of an Affiliate) under the Plan, the Trustee shall have no liability
with respect to the amount of any such insufficiency, and the Company (or the
affected Affiliate) shall remit the amount of any such insufficiency (a) to the
Trustee at least 10 business days before any affected benefit becomes due and
payable, or (b) directly to any Participant or beneficiary from its general
assets as the affected benefit becomes due and payable.  The Company (or
Affiliate), in its discretion, may pay directly to any Participant or
beneficiary the amount of any benefit due under the Plan, in lieu of payment by
the Trustee hereunder.  Notwithstanding any provision of the Plan or this Trust
Agreement to the contrary, any property segregated and maintained for the
benefit of the Company shall be applied solely to satisfy the benefit
obligations of the Company; any property segregated and maintained for the
benefit of an Affiliate shall be applied to satisfy the benefit obligations of
such Affiliate.

                        6.3       Distributions to the Company or an Affiliate. 
Neither the Company, an Affiliate nor the Committee shall have the right or
power to direct the Trustee to return to the Company or Affiliate, as the case
may be, all or any portion of the assets comprising the Trust before the
Company's (or Affiliate's) obligation to pay benefits under the Plan has been
satisfied, in full.  Upon such satisfaction, which shall be certified to the
Trustee by the Committee, the Trustee shall distribute to the Company or the
affected Affiliate the excess assets, if any, then held in Trust; provided,
however, that any assets deemed owned or contributed by the Company or an
Affiliate, as the case may be, shall revert solely to such entity.

                        6.4       Taxes.  Notwithstanding any provision of the
Plan or this Trust Agreement to the contrary, the Trustee shall, in accordance
with the instructions of the Company or the Committee, withhold and remit from
any distribution the amount of any tax determined to

6

--------------------------------------------------------------------------------

 

be due and payable.  The Committee shall furnish the Trustee with such
information as may be reasonably required to compute and remit the amount of any
such tax.

                        Notwithstanding any provision of this Trust Agreement to
the contrary, provision for the payment of any tax required to be withheld may
be made by (a) deduction from amounts otherwise distributable to a Participant
or beneficiary hereunder, or (b) remittance by a Participant to the Company (or
an Affiliate) or the Trustee, as the case may be, of such amounts as may be
required to satisfy such liability.

ARTICLE VII
INSOLVENCY OF COMPANY

                        7.1       Determination of Insolvency.  For purposes of
this Article VII, the Company shall be deemed "Insolvent" or an "Insolvency"
shall be deemed to have occurred if (a) the Company is unable to pay its debts
as they become due, or (b) the Company is subject to a pending proceeding as a
debtor under the United States Bankruptcy Code.

                        The Board of Directors and/or the Chief Executive
Officer of the Company shall have a duty to inform the Trustee, in writing, of
the occurrence of the Company's Insolvency.  If any person claiming to be a
creditor of the Company alleges, in writing, to the Trustee that the Company has
become Insolvent, the Trustee shall independently determine whether an
Insolvency has occurred, and pending such determination, the Trustee shall
discontinue payment of benefits to Participants or their beneficiaries.

                        Unless the Trustee has actual knowledge of the Company's
Insolvency, or has received notice from the Company (as provided in Paragraph
12.4 hereof) or a person claiming to be a creditor alleging that the Company is
Insolvent, the Trustee shall have no duty to inquire.  The Trustee may rely on
such evidence concerning the Company's Insolvency as may be furnished to Trustee
and that provides the Trustee with a reasonable basis for making a determination
concerning the Company's Insolvency.  Trustee shall not be considered to have
actual knowledge or to have received notice of the Company's Insolvency unless
and until knowledge or notice is received by:

                        a.         The individual, or his successor, last
identified in writing by the Trustee as the proper party to receive such
notices;

                      b.         The individuals held out to the Company as
being responsible for the day to day administration of this Trust Agreement; or

                        c.         The manager of the department in which the
individuals described in Paragraph 7.1b herein perform their duties with respect
to this Trust Agreement.

                        7.2       Cessation of Payments.  If, at any time, the
Trustee determines that the Company is Insolvent, then notwithstanding any
provision of this Trust Agreement to the contrary, the Trustee shall immediately
discontinue all payments to Participants and beneficiaries

7

--------------------------------------------------------------------------------

 

and shall hold the assets then comprising the Trust for the benefit of the
Company's general creditors.

                        7.3       Resumption of Payments.  The Trustee shall
resume the payment of benefits from the Trust after the Trustee has determined
that the Company is not Insolvent (or is no longer Insolvent).  If the Trustee
discontinues the payment of benefits from the Trust and subsequently resumes
such payments, the first payment following such discontinuance may include the
aggregate amount of all benefits or distributions due for the period of such
discontinuance, reduced by the aggregate amount of any benefits paid by the
Company during such period.

                        7.4       Separate Application to Company and
Affiliates.  The provisions of this Article VII shall apply separately to the
Company and each of its Affiliates, subject to the following rules:

                        a.         The Committee shall notify the Trustee as to
whether any Affiliate is Insolvent within the meaning of Paragraph 7.1 hereof.

                        b.        The Committee shall designate the portion of
the Trust constituting the property of such Affiliate, taking into account the
separate allocation rules described in Paragraph 4.1 hereof, and the Trustee
shall apply the provisions of this Article VII solely with respect to such
property.

                        c.         The provisions of Paragraphs 7.2 and 7.3
hereof shall apply separately with respect to the portion of any benefit
separately allocable to the Company or an Affiliate, as the case may be.  The
Committee shall make any such allocation.

ARTICLE VIII
CHANGE IN CONTROL

                        8.1       Determination of Change in Control.  The
determination of whether a Change in Control has occurred shall be made in
accordance with the terms of the Cleco Corporation Deferred Compensation Plan. 
The Committee shall promptly inform the Trustee, in writing, of any such
determination. 

                        8.2       Additional Required Contribution.  Upon the
occurrence of a Change in Control hereunder, the Company (and/or its Affiliates)
shall contribute to the Trust an amount which (when aggregated with the assets
then held in Trust) is equal to the Required Funding Amount (as defined below). 
Such contribution shall be made as soon as practicable, but in no event later
than 30 business days following the occurrence of the Change in Control and
without the necessity of further approval or consent.

                        8.3       Determination of Required Funding Amount.  The
"Required Funding Amount" shall be determined as the sum of (a) the present
value of the maximum benefits in which all Participants (and/or their
beneficiaries) would be vested pursuant to the terms of the

8

--------------------------------------------------------------------------------

 

Plan as of the date on which the Change in Control occurs (determined as if any
vesting required upon a Change in Control occurred and taking into account any
additional benefit accruals required on account of a Change in Control), plus
(b) a reasonable reserve for the expenses of the Trust (such estimate not to
exceed 1% of the present value of benefits under the Plan). 

                        The Required Funding Amount shall be determined by
Watson Wyatt Worldwide or such other independent actuary as the Committee may
designate.  The Trustee shall be entitled to rely upon the calculation of such
contribution and shall have no responsibility to determine whether the amount of
such contribution is consistent with the provisions of this Paragraph 8.3 or the
terms of the Plan.

                        8.4       Claims for Benefits.   Upon the occurrence of
a Change in Control, Participants (and their beneficiaries) shall have the right
to submit claims for benefits directly to the Trustee.  The Trustee shall not be
required to independently determine the validity or accuracy of any such benefit
claims, but shall submit such claims to Watson Wyatt Worldwide or such other
independent actuary as the Committee may designate, and the Trustee shall make
payments in accordance with the determinations made by such actuary. 

ARTICLE IX
STATUS OF TRUST ASSETS

                        9.1       General Assets of the Company and its
Affiliates.  Notwithstanding any provision of this Trust Agreement to the
contrary, the assets comprising the Trust shall, at all times, be assets of the
Company and its Affiliates available to satisfy the obligations of the Company's
(and Affiliates') general creditors in the event of the Company's or Affiliates'
Insolvency.

                        9.2       Prohibition Against Assignment.  No interest,
expectancy, benefit, payment, claim or right of a Participant (or any
beneficiary), if any, in the assets comprising the Trust shall be subject in any
manner (whether direct or indirect) to any claim, alienation by anticipation,
sale, transfer, assignment, bankruptcy, pledge, attachment, charge or
encumbrance of any kind by such Participant (or beneficiary).  If any person
shall attempt to take an action contrary to this Paragraph 9.2, such action
shall be null and void and of no effect.

ARTICLE X
RESIGNATION OR REMOVAL

                        10.1     Resignation or Removal.  The Trustee may resign
at any time by delivery to the Committee written notice of such resignation,
which resignation shall not take effect less than 60 days after receipt of such
notice, unless such notice is waived by the Committee.

                        The Committee shall have the right to remove the Trustee
at any time, whether with or without cause, by delivering to the Trustee written
notice of such removal, which removal shall not take effect less than 60 days
after delivery, unless such notice is waived by the Trustee.

9

--------------------------------------------------------------------------------

 

                        10.2     Successor Trustee.  If the Trustee resigns or
is removed, a successor trustee shall be appointed by the Committee.  If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  Any successor
trustee appointed hereunder shall be an independent bank or trust company
organized under the laws of the United States or any jurisdiction thereof or
other independent party that is granted corporate trustee powers under state
law, having a combined capital and surplus of at least $5,000,000,000.

                        10.3     Transfer of Assets.  Upon the effective date of
resignation or removal of the Trustee and appointment of a successor trustee, or
such later date as the Committee shall agree to,  all assets shall be
transferred to the successor trustee, provided that prior to delivery and
release of the Trust assets full payment has been made to the Trustee of all of
its compensation, costs, expenses and other amounts due hereunder. 

ARTICLE XI
AMENDMENT AND TERMINATION

                        11.1     Amendment; Trust Irrevocable.  Except as
expressly set forth in this Trust Agreement, this Trust shall be irrevocable;
provided, however, that the Board of Directors shall possess the authority to
amend this Trust Agreement in the following circumstances: (a) as may be
reasonably required to appoint a successor trustee hereunder, (b) as may be
reasonably required in order to maintain this Trust as part of an unfunded
deferred compensation arrangement within the meaning of ERISA or the Code, or
(c) as may be required to facilitate participation in this Trust by one or more
Affiliates of the Company.

                        11.2     Termination.  This Trust shall terminate when
its assets have been paid or distributed, in their entirety, in accordance with
the provisions of this Trust Agreement.

ARTICLE XII
MISCELLANEOUS

                        12.1     Severability.  Any provision of this Trust
Agreement prohibited by law shall be ineffective to the extent of any such
prohibition, without invalidating the remaining provisions hereof.

                        12.2     Governing Law.  This Trust Agreement shall be
governed by and construed in accordance with the laws of the State of Louisiana,
without regard to conflicts of law provisions thereof.

                        12.3     Hold Harmless.  The Company agrees to indemnify
the Trustee and to hold the Trustee harmless from all liabilities and claims
against the Trustee arising from the Trustee's performance of its duties in
accordance with the terms of this Trust Agreement, unless such liability or
expense results from a negligent act or omission of the Trustee, an act or
omission performed in bad faith or an act or omission taken in contravention of
the terms of this Trust Agreement or the directions of the Company or the
Committee, as the case may be.

10

--------------------------------------------------------------------------------

 

                        The Trustee shall not be responsible or liable for any
failure or delay in the performance of its obligations under this Trust
Agreement arising out of or caused directly or indirectly by circumstances
beyond its reasonable control, including, without limitation, acts of God,
earthquakes, fires, floods, wars, civil or military disturbances, sabotage,
epidemics, riots, interruptions, loss or malfunction of utilities or
communications services, acts of civil or military authority, or governmental
actions.

                        12.4     Notices.  All notices and other communications
under this Trust Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand, (b) sent by telecopier to a telecopier
number given below, provided that a copy is sent by a nationally recognized
overnight delivery service (receipt requested), or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case as follows:

If to Trustee:

Bank One Trust Company, N.A.
235 West Schrock Road
Westerville, OH 43081
Attention: Technical Support Unit
telecopier: (614) 244-6585
 

If to the Company
or an Affiliate:

Cleco Corporation
2030 Donahue Ferry Road
Pineville, LA 71360
Attention: Chief Executive Officer
Telecopier:   (318) 484-7777

or to such other addresses as a party may designate by notice to the other
party.

                        12.5     Fees and Expenses.  In the event of any
dispute, controversy or claim with respect to obligations of the Company or the
Trustee in connection with this Trust Agreement, including disputes resolved
pursuant to Paragraph 12.6, the parties hereby agree that, subject to Paragraph
12.3 hereof, each party shall bear its own administrative expenses, costs and
attorney's fees.    

                        12.6     Dispute Resolution.  The parties agree that any
disputes, controversies or claims arising out of or in relation to this Trust
Agreement or the enforcement thereof, shall be decided by binding arbitration
which shall be administered by the American Arbitration Association (the "AAA")
and shall be conducted, upon request by either party, before one arbitrator
designated by the AAA, in accordance with the terms of the Commercial
Arbitration Rules of the AAA, and, to the maximum extent applicable, the United
States Arbitration Act (Title 9 of the United States Code).  The arbitration
shall take place in the state of Louisiana, at such place or places as the
arbitrator shall designate.  The arbitrator shall base his or her decision only
upon evidence which is admissible under the Federal Rules of Evidence.  In
rendering a decision, the arbitrator shall make specific written findings of
fact, taking into account applicable judicial precedents and industry practice. 
Judgment on the award rendered by the arbitrator may be entered in any court in
Louisiana having jurisdiction thereof.  An arbitrator shall have

11

--------------------------------------------------------------------------------

 

authority only to award actual damages.  To the maximum extent practicable, an
arbitration proceeding under this Trust Agreement shall be concluded within 120
days of the filing of the dispute with the AAA.  The provisions of this
arbitration clause shall survive any termination, amendment or expiration of
this Trust Agreement.

                        12.7     Delegation.  Notwithstanding any provision of
this Trust Agreement or the Plan to the contrary, the Committee shall possess
the authority to delegate to one or more officers of the Company (or its
Affiliates) all or any portion of the power and authority granted to the
Committee hereunder.  Such delegation may be made orally or in writing and shall
be deemed communicated to the Trustee upon receipt by the Trustee of the
authorized signatures of such designees.

                        THIS AGREEMENT IS EXECUTED in multiple counterparts,
each of which shall be deemed an original, as of the dates set forth below to be
first effective as of the date set forth above.

WITNESSES:

CLECO CORPORATION



/s/ Carla D. Boothe                                 
/s/ Janice B. Mount                                 

By: /s/ Catherine c. Powell
Title: Sr. Vice President - Employee & Corporate Services


Date: January 30, 2001


WITNESSES:


BANK ONE TRUST COMPANY, N.A.
OF COLUMBUS, OHIO, AS TRUSTEE

/s/ Rose Soileau                                     
/s/ Laura Aucoin'                                   

By: /s/ Todd J. Hoffpauir                                                    
Title: Authorized Signer                                                     

 


Date: February 15, 2001

12

--------------------------------------------------------------------------------

 

CLECO CORPORATION ACKNOWLEDGMENT

STATE OF LOUISIANA
PARISH OF RAPIDES

                         BEFORE ME, the undersigned Notary Public, personally
came and appeared Catherine C. Powell, who being by me sworn did depose and
state that he/she signed the foregoing Cleco Corporation Deferred Compensation
Trust as a free act and deed on behalf of  Cleco Corporation, as the Company,
for the purposes therein set forth.

/s/ Catherine C. Powell                                  

CLECO CORPORATION


SWORN TO AND SUBSCRIBED
BEFORE ME THIS
DAY OF JANUARY, 2001.

/s/ Beatrice P. Newcomb                             

NOTARY PUBLIC

 

TRUSTEE ACKNOWLEDGMENT

 

STATE OF LOUISIANA
PARISH OF          Lafayette           

                         BEFORE ME, the undersigned Notary Public, personally
came and appeared Todd J. Huffpauir, who being by me sworn did depose and state
that he/she signed the foregoing Cleco Corporation Deferred Compensation Trust
as a free act and deed on behalf of Bank One Trust Company, N.A. of Columbus,
Ohio, the Trustee, for the purposes therein set forth.

                                                           

/s/ Todd J. Hoffpauir                                  

TRUSTEE


SWORN TO AND SUBSCRIBED
BEFORE ME THIS
DAY OF JANUARY, 2001.

/s/ Melissa Dugas                             

NOTARY PUBLIC

13

--------------------------------------------------------------------------------

 